Name: Commission Implementing Decision (EU) 2015/365 of 4 March 2015 granting derogations to certain Member States with respect to the transmission of statistics pursuant to Regulation (EC) No 1338/2008 of the European Parliament and of the Council, as regards statistics on healthcare expenditure and financing (notified under document C(2015) 1377) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: health;  economic analysis;  European Union law;  information technology and data processing
 Date Published: 2015-03-06

 6.3.2015 EN Official Journal of the European Union L 62/29 COMMISSION IMPLEMENTING DECISION (EU) 2015/365 of 4 March 2015 granting derogations to certain Member States with respect to the transmission of statistics pursuant to Regulation (EC) No 1338/2008 of the European Parliament and of the Council, as regards statistics on healthcare expenditure and financing (notified under document C(2015) 1377) (Only the Dutch, English, Romanian and Spanish texts are authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1338/2008 of the European Parliament and of the Council of 16 December 2008 on Community statistics on public health and health and safety at work (1), and in particular Article 9(2) thereof, Whereas: (1) Regulation (EC) No 1338/2008 establishes a common framework for the systematic production of European statistics on public health and health and safety at work. (2) Regulation (EC) No 1338/2008 requires Member States to provide statistics on healthcare expenditure and financing as defined in Annex II to that Regulation. (3) According to Article 9(2) of Regulation (EC) No 1338/2008, derogations and transition periods may be adopted, where necessary, for Member States, provided they are based upon objective grounds. (4) The Kingdom of Spain, the Kingdom of the Netherlands, Romania and the United Kingdom of Great Britain and Northern Ireland have requested derogations due to the need for major adaptations in their national statistical systems in order to comply with Regulation (EC) No 1338/2008. (5) The derogations requested by these Member States should therefore be granted. (6) The measures provided for in this Decision are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS DECISION: Article 1 Derogations set out in the Annex shall be granted to the Kingdom of Spain, the Kingdom of the Netherlands, Romania and the United Kingdom of Great Britain and Northern Ireland. Article 2 This Decision is addressed to the Kingdom of Spain, the Kingdom of the Netherlands, Romania and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 4 March 2015. For the Commission Marianne THYSSEN Member of the Commission (1) OJ L 354, 31.12.2008, p. 70. ANNEX DEROGATIONS FROM REGULATION (EC) NO 1338/2008 CONCERNING STATISTICS ON HEALTHCARE EXPENDITURE AND FINANCING The Kingdom of Spain, the Kingdom of the Netherlands, Romania and the United Kingdom of Great Britain and Northern Ireland shall not deliver the variables specified in the following table: Member State Variables and breakdowns End of derogation Spain 1. Data and metadata for the reference year 2014 shall be delivered at the latest by 31 August 2016. August 2016 2. Data and metadata for the reference year 2015 shall be delivered at the latest by 31 August 2017. August 2017 3. Data and metadata for the reference year 2016 shall be delivered at the latest by 31 August 2018. August 2018 Netherlands 1. The figures both for all types of financing schemes (HF.1.1-HF.4) and for the current expenditure on healthcare (sum of HF.1.1 to HF.4) broken down by: a. Inpatient curative and rehabilitative care (HC.1.1; HC.2.1) will also include Day curative and rehabilitative care (HC.1.2; HC.2.2) b. Day curative and rehabilitative care (HC.1.2; HC.2.2) will not be reported c. Inpatient long-term care (health) (HC.3.1) will also include Day long-term care (health) (HC.3.2) and Outpatient long-term care (health) (HC.3.3) d. Day long-term care (health) (HC.3.2) will not be reported e. Outpatient long-term care (health) (HC.3.3) will not be reported 2. The figures both for all types of healthcare providers (HP.1-HP.9) and for the current expenditure on healthcare (sum of HP.1 to HP.9) broken down by: a. Inpatient curative and rehabilitative care (HC.1.1; HC.2.1) will also include Day curative and rehabilitative care (HC.1.2; HC.2.2) b. Day curative and rehabilitative care (HC.1.2; HC.2.2) will not be reported c. Inpatient long-term care (health) (HC.3.1) will also include Day long-term care (health) (HC.3.2) and Outpatient long-term care (health) (HC.3.3) d. Day long-term care (health) (HC.3.2) will not be reported e. Outpatient long-term care (health) (HC.3.3) will not be reported 3. The figures for all types of healthcare functions (HC.1.1; HC.2.1-HC.9) broken down by: a. Compulsory contributory health insurance schemes and compulsory medical savings accounts (HF.1.2; HF.1.3) will also include in part Household out-of-pocket payment (HF.3) b. Voluntary health insurance schemes (HF.2.1) will also include in part Household out-of-pocket payment (HF.3) c. Household out-of-pocket payment (HF.3) will not be reported 4. The figures for all types of providers (HP.1-HP.9) broken down by: a. Compulsory contributory health insurance schemes and compulsory medical savings accounts (HF.1.2; HF.1.3) will also include in part Household out-of-pocket payment (HF.3) b. Voluntary health insurance schemes (HF.2.1) will also include in part Household out-of-pocket payment (HF.3) c. Household out-of-pocket payment (HF.3) will not be reported March 2018 Romania 1. For the table of healthcare functions by healthcare provides: a. All figures for Hospitals (HP.1) broken by all types of healthcare functions (HC1.1; HC2.1-HC.9) except for Inpatient curative and rehabilitative care (HC.1.1; HC.2.1) and Preventive care (HC.6) b. All figures for Residential long-term care facilities (HP.2) broken by all types of healthcare functions (HC1.1; HC2.1-HC.9) except for Inpatient curative and rehabilitative care (HC.1.1; HC.2.1) and Inpatient long-term care (health) (HC.3.1) c. All figures for Providers of ambulatory healthcare (HP.3) broken by all types of healthcare functions (HC1.1; HC2.1-HC.9) except for Outpatient curative and rehabilitative care (HC.1.3; HC.2.3) and Home-based long-term care (health) (HC.3.4) d. All figures for Providers of ancillary services (HP.4) broken by all types of healthcare functions (HC1.1; HC2.1-HC.9) except for Outpatient curative and rehabilitative care (HC.1.3; HC.2.3), Ancillary services (non-specified by function) (HC.4) and Preventive care (HC.6) e. All figures for Retailers and other providers of medical goods (HP.5) broken by all types of healthcare functions (HC1.1; HC2.1-HC.9) except for Pharmaceuticals and other medical non-durable goods (HC.5.1) and Therapeutic appliances and other medical goods (HC.5.2) f. All figures for Providers of preventive care (HP.6) broken by all types of healthcare functions (HC1.1; HC2.1-HC.9) except for Preventive care (HC.6) g. All figures for Providers of healthcare system administration and financing (HP.7) broken by all types of healthcare functions (HC1.1; HC2.1-HC.9) except for Governance and health system and financing administration (HC.7) h. All figures for Rest of the economy (HP.8) broken by all types of healthcare functions (HC1.1; HC2.1-HC.9) except for Home-based long-term care (health) (HC.3.4) and Preventive care (HC.6) i. All figures for Rest of the world (HP.9) broken by all types of healthcare functions (HC1.1; HC2.1-HC.9) except for Inpatient curative and rehabilitative care (HC.1.1; HC.2.1), Outpatient curative and rehabilitative care (HC.1.3; HC.2.3) and Ancillary services (non-specified by function) (HC.4) March 2017 2. For the table of healthcare functions by healthcare financing schemes: a. Figures for Government schemes (HF.1.1) broken by Day curative and rehabilitative care (HC.1.2; HC.2.2), Home-based curative and rehabilitative care (HC.1.4; HC.2.4), Day long-term care (health) (HC.3.2), Outpatient long-term care (health) (HC 3.3), Therapeutic appliances and other medical goods (HC.5.2) and Other healthcare services not elsewhere classified (n.e.c.) (HC.9) b. Figures for Compulsory contributory health insurance schemes and compulsory medical savings accounts (HF.1.2; HF.1.3) broken by Day curative and rehabilitative care (HC.1.2; HC.2.2), Home-based curative and rehabilitative care (HC.1.4; HC.2.4), Inpatient long-term care (health) (HC.3.1), Day long-term care (health) (HC.3.2), Outpatient long-term care (health) (HC 3.3) and Preventive care (HC.6) c. Figures for Voluntary health insurance schemes (HF.2.1) broken by Day curative and rehabilitative care (HC.1.2; HC.2.2), Home-based curative and rehabilitative care (HC.1.4; HC.2.4), Inpatient long-term care (health) (HC.3.1), Day long-term care (health) (HC.3.2), Outpatient long-term care (health) (HC 3.3), Home-based long-term care (health) (HC.3.4), Pharmaceuticals and other medical non-durable goods (HC.5.1), Therapeutic appliances and other medical goods (HC.5.2) and Preventive care (HC.6) d. Figures for Non-profit institutions financing schemes (HF.2.2) broken by Inpatient long-term care (health) (HC.3.1), Day long-term care (health) (HC.3.2), Outpatient long-term care (health) (HC 3.3), Ancillary services (non-specified by function) (HC.4), Pharmaceuticals and other medical non-durable goods (HC.5.1), Therapeutic appliances and other medical goods (HC.5.2) and Governance and health system and financing administration (HC.7) e. Figures for Enterprises financing schemes (HF.2.3) broken by all types of healthcare functions (HC.1.1; HC.2.1-HC.9) f. Figures for Household out-of-pocket payment (HF.3) broken by Day curative and rehabilitative care (HC.1.2; HC.2.2), Home-based curative and rehabilitative care (HC.1.4; HC.2.4), Inpatient long-term care (health) (HC.3.1), Day long-term care (health) (HC.3.2), Outpatient long-term care (health) (HC 3.3), Home-based long-term care (health) (HC.3.4), Preventive care (HC.6), Governance and health system and financing administration (HC.7) and Other healthcare services not elsewhere classified (n.e.c.) (HC.9) g. Figures for Rest of the world financing schemes (non-resident) (HF.4) broken by all types of healthcare functions (HC.1.1; HC.2.1-HC.9) 3. For the table of healthcare providers by healthcare financing schemes: a. Figures for Government schemes (HF.1.1) by Rest of the world (HP.9) b. Figures for Compulsory contributory health insurance schemes and compulsory medical savings accounts (HF.1.2; HF.1.3) broken by Residential long-term care facilities (HP.2) and Providers of preventive care (HP.6) c. Figures for Voluntary health insurance schemes (HF.2.1) broken by Residential long-term care facilities (HP.2), Retailers and other providers of medical goods (HP.5), Providers of preventive care (HP.6) and Rest of the economy (HP.8) d. Figures for Non-profit institutions financing schemes (HF.2.2) broken by Providers of ancillary services (HP.4), Retailers and other providers of medical goods (HP.5), Providers of preventive care (HP.6), Providers of healthcare system administration and financing (HP.7), Rest of the economy (HP.8) and Rest of the world (HP.9) e. Figures for Enterprises financing schemes (HF2.3) broken by all types of healthcare providers (HP.1-HP.9) f. Figures for Household out-of-pocket payment (HF.3) broken by Residential long-term care facilities (HP.2), Providers of preventive care (HP.6), Providers of healthcare system administration and financing (HP.7), Rest of the economy (HP.8) and Rest of the world (HP.9) g. Figures for Rest of the world financing schemes (non-resident) (HF.4) by all types of healthcare providers (HP.1-HP.9) March 2017 United Kingdom 1. The figures for Inpatient long-term care (health) (HC.3.1) broken down by: a. Government schemes (HF.1.1) b. Voluntary health insurance schemes (HF.2.1) c. Non-profit institutions financing scheme (HF.2.2) d. Household out-of-pocket payment (HF.3) March 2018 2. The figures for Day long-term care (health) (HC.3.2) broken down by: a. Government schemes (HF.1.1) b. Voluntary health insurance schemes (HF.2.1) c. Non-profit institutions financing scheme (HF.2.2) d. Household out-of-pocket payment (HF.3) March 2018 3. The figures for Outpatient long-term care (health) (HC.3.3) broken down by: a. Government schemes (HF.1.1) b. Voluntary health insurance schemes (HF.2.1) c. Non-profit institutions financing scheme (HF.2.2) d. Household out-of-pocket payment (HF.3) March 2018 4. The figures for Home-based long-term care (health) (HC.3.4) broken down by: a. Government schemes (HF.1.1) b. Voluntary health insurance schemes (HF.2.1) c. Non-profit institutions financing scheme (HF.2.2) d. Household out-of-pocket payment (HF.3) March 2018 5. The figures both for Rest of the world financing schemes (HF.4) and for current healthcare expenditure (sum of HF.1.1 to HF.4) broken down by: a. Inpatient curative and rehabilitative care (HC.1.1; HC.2.1) b. Day curative and rehabilitative care (HC.1.2; HC.2.2) c. Outpatient curative and rehabilitative care (HC.1.3; HC.2.3) d. Home-based curative and rehabilitative care (HC.1.4; HC.2.4) e. Inpatient long-term care (health) (HC.3.1) f. Day long-term care (health) (HC.3.2) g. Outpatient long-term care (health) (HC 3.3) h. Home-based long-term care (health) (HC.3.4) i. Ancillary services (non-specified by function) (HC.4) j. Pharmaceuticals and other medical non-durable goods (HC.5.1) k. Therapeutic appliances and other medical goods (HC.5.2) l. Preventive care (HC.6) m. Governance and health system and financing administration (HC.7) n. Other healthcare services not elsewhere classified (n.e.c.) (HC.9) March 2018 6. The figures for all types of healthcare providers (HP.1-HP.9) broken down by: a. Inpatient long-term care (health) (HC.3.1) b. Day long-term care (health) (HC.3.2) c. Outpatient long-term care (health) (HC 3.3) d. Home-based long-term care (health) (HC.3.4) e. Voluntary health insurance schemes (HF.2.1) f. Non-profit institutions financing schemes (HF.2.2) g. Household out-of-pocket payment (HF.3) h. Rest of the world financing schemes (non-resident) (HF.4) i. Current healthcare expenditure (sum of HF.1.1 to HF.4) March 2019 7. The figures for Rest of the economy (HP.8), Rest of the world (HP.9) and Current healthcare expenditure (sum of HP.1 to HP.9) broken down by: a. Inpatient curative and rehabilitative care (HC.1.1; HC.2.1) b. Day curative and rehabilitative care (HC.1.2; HC.2.2) c. Outpatient curative and rehabilitative care (HC.1.3; HC.2.3) d. Home-based curative and rehabilitative care (HC.1.4; HC.2.4) e. Inpatient long-term care (health) (HC.3.1) f. Day long-term care (health) (HC.3.2) g. Outpatient long-term care (health) (HC 3.3) h. Home-based long-term care (health) (HC.3.4) i. Ancillary services (non-specified by function) (HC.4) j. Pharmaceuticals and other medical non-durable goods (HC.5.1) k. Therapeutic appliances and other medical goods (HC.5.2) l. Preventive care (HC.6) m. Governance and health system and financing administration (HC.7) n. Other healthcare services not elsewhere classified (n.e.c.) (HC.9) March 2019 8. The figures for all types of healthcare providers (HP.1-HP.9) broken down by all types of healthcare functions will be composed of finance recorded under government schemes (HF.1.1) March 2019